Hawkins, J. (dissenting).
I dissent and vote to reverse the order insofar as it is appealed from on the ground that Special Term was without jurisdiction, under either State or Federal law, to have granted a preliminary injunction. The order restrains the defendant labor union and its officers from "engaging * * * in any strike” or "concerted stoppage of work, or concerted slow down” against some 20 individual proprietary nursing homes, most of which are members of an association. These nursing homes are proprietary facilities. They are business ventures, conceived and operated for profit; they are neither religious, community nor eleemosynary institutions.
Defendant Local 1115 Joint Board, Nursing Home and Hospital Employees Division (Union) is a labor union. The Nassau County Health Facilities Association, Inc. (Association) is a trade association representing these privately owned nursing homes. It is neither plaintiff, defendant, intervenor, nor amicus, however, despite the fact that the Association and the Union have enjoyed collective bargaining relations for an appreciable number of years. The current contract is for a four-year period which commenced on January 1, 1975 and is to terminate on December 81, 1978.
The contract provides, inter alia, that as of January 1, 1976, in addition to wage increases, the employers are to pay an additional $10 per month, per employee, into a welfare fund. From this fund, employees and their dependents receive medical, hospitalization, dental, optical, drug and life insurance benefits.
Although the contract contains a "no strike” clause, the collective bargaining agreement expressly provides that, in the event the payments to the welfare fund are not made on or before the 10th day of each current month, "upon five (5) *323days written notice by Certified Mail to the Employer * * * the Union, notwithstanding anything to the contrary contained in this Agreement shall have the right to strike and remove the employees from the establishment until the Employer pays the full amount owed”.
By letter dated December 16,1975, the Association informed the Union that the contractually mandated additional welfare fund contributions would not be paid. Thereafter, there followed substantially similar letters to the same effect from each of the individual nursing homes. The justification for the Association and the individual employers repudiating their contractual obligations was that it was "prompted by the freeze in Medicaid rate which makes it impossible for the homes and health related facilities covered by the agreement to pay the wage increases and other benefits provided in the collective bargaining agreement.”
Special Term, at the outset of its opinion, notes that although the Association would "normally be the party to bring an action for injunctive relief to prevent a strike”, the Association refused to bring such action and "the State of New York through its Attorney General has stepped in and instituted this proceeding.”
The opinion then cites subdivision 5 of section 12 of the Public Health Law, which provides that the Attorney-General, upon the request of the Commissioner of Health, is to bring an action for injunctive relief for a willful disregard or disobedience of provisions of the Public Health Law. Reference is then made to section 3 of article XVII of the Constitution of the State of New York, providing that the protection and promotion of the health of the inhabitants of the State are matters of public concern.
The Commissioner of Health’s order directing the Union members not to strike is predicated upon subdivision 1 of section 206 of the Public Health Law. The decisional authority then cited by Special Term is Matter of Bennett v Merritt (173 Misc 355, affd 261 App Div 824, affd 286 NY 647). Special Term, however, noted that "the Attorney General contends that the case before us is one of first impression.”
The history of courts intervening in labor disputes and handing down injunctions is well covered in Kheel on Labor Law. (See, particularly, 18 Business Organizations, Kheel, Labor Law [Matthew Bender], chs 2, 4.) Briefly, the early predicate for the Court of Chancery in England intervening *324was the Elizabethan doctrine of conspiracy. In the United States, in both the Colonial and post-Revolutionary periods, the same rule was applied. Subsequently, the basis was interference with property and contractual rights; hence, any combination, real or putative, by employees was deemed so objectionable as to warrant injunctive relief.1 Mr. Justice Oliver Wendell Holmes, while on the Massachusetts Supreme Court, in a dissenting opinion, stated, with respect to the legality of strikes (Plant v Woods, 176 Mass 492, 505): "I think the strike a lawful instrument in the universal struggle of life * * * I think it lawful for a body of workmen to try by combination to get more than they now are getting * * * and to that end to strengthen their union by the boycott and the strike.”
Thereafter, labor, after ceaseless agitation, persuaded Congress to amend the Sherman Anti-Trust Act, which had long served as a justification for injunctions, by enacting the Clayton Anti-Trust Law. Hailed as labor’s Magna Charta, both Congress and labor sanguinely believed that since the statute provided "that labor is not a commodity”, this would bar most injunctions. This hope was soon dispelled, for the courts continued handing down injunctions with their former profligacy. It was not until the enactment of the Norris-LaGuardia Act in 1932 (47 US Stat 70), expressly barring injunctive relief where a "labor dispute” existed, as defined in section 7 of that statute, that there was a surcease. As noted by Kheel, thereafter Federal courts yielded their fortress of injunction. The rights, privileges and responsibilities devolving upon labor in its efforts to improve its lot were further expanded, defined and refined by the Wagner Labor Relations Act. It definitively gave labor the right to unionize and to seek collective bargaining agreements without judicial intervention, save for stated exceptions. New York’s "Little Wagner Act” incorporated Federal law into New York labor law (Labor Law, art 20).
The law antedating Norris-LaGuardia is distilled in the dissent of Mr. Justice Brandeis, with Justices Holmes and Clarke concurring, in Duplex Co. v Deering (254 US 443, 484-485). In construing the Clayton Act, he stated:
"This statute was the fruit of unceasing agitation, which extended over more than twenty years and was designed to *325equalize before the law the position of workingmen and employer as industrial combatants. Aside from the use of the injunction, the chief source of dissatisfaction with the existing law lay in the doctrine of malicious combination, and, in many parts of the country, in the judicial declarations of the illegality at common law of picketing and persuading others to leave work. The grounds for objection to the latter are obvious. The objection to the doctrine of malicious combinations requires some explanation. By virtue of that doctrine, damage resulting from conduct such as striking or withholding patronage or persuading others to do either, which without more might be damnum absque injuria because the result of trade competition, became actionable when done for a purpose which a judge considered socially or economically harmful and therefore branded as malicious and unlawful. It was objected that, due largely to environment, the social and economic ideas of judges, which thus became translated into law, were prejudicial to a position of equality between workingman and employer; that due to this dependence upon the individual opinion of judges great confusion existed as to what purposes were lawful and what unlawful; and that in any event Congress, not the judges, was the body which should declare what public policy in regard to the industrial struggle demands.” Special Term and the Attorney-General have thus ignored almost a century of the history of labor law. The only novel impression derived is that Matter of Debs (158 US 564), although not cited, has been resurrected. In Debs we had government intervening in a labor dispute on the putative premise of a paramount public interest. In that landmark decision, the Attorney General of the United States, on the ostensible ground that the United States mails had been interfered with by the Pullman Company strikers—and after having previously arranged that the trains would carry United States mail—persuaded the court to grant a sweeping injunction. Subsequently, in defiance of the injunction, Eugene V. Debs, the then leader of the strike, was found to be in contempt and was jailed for several months. Inter alia, it was this very intervention by government into a private labor dispute in Debs—and its progeny—which gave much historical justification for the ultimate enactment of the Norris-LaGuardia Act.2
*326Under the Norris-LaGuardia Act Congress severely circumscribed and limited the equitable powers of Federal courts to grant injunctions where, indeed, and as then defined, there existed a "labor dispute”. Irrespective of the merits of the dispute, and absent any violence, no injunction lies. Subsequently, Congress enacted the Wagner Labor Relations Act, thereby creating the National Labor Relations Board. Labor hailed it as its Magna Charta, for the Wagner Act recognized the right of labor unions to bargain collectively. Included in the nexus of collective bargaining rights is, of course, the right to strike. The subsequent limitations of labor’s untrammeled right to strike have resulted from either statute or decisional law. The Taft-Hartley, Landrum-Griffith, and Labor Management Relations Acts, and other statutes affecting such industries as railroads and mining, have imposed limitations on strikes arising out of secondary boycotts, etc., or have regulated internal union matters; but these are not relevant to the issue at bar.
New York enacted the New York State Labor Relations Act, article 20 of the Labor Law—the so-called "Little Wagner Act”—which is virtually a verbatim enactment of the Federal Wagner Act. Where public employees are involved, confronted with the possibility of vital and essential public services being withheld or curtailed, the State enacted the Taylor Law. That statute, of course, has no applicability at bar for the employees here are neither public employees nor civil servants; they are employees engaged in private industry, albeit an industry more affected with the public weal and, hence, more subject to governmental regulations than most industries.
We are presented with an extraordinary situation. The Association and the individual employers have declined to assert their rights, if any, to enjoin the Union. However, they have prevailed upon the Commissioner of Health of the State of New York to set the machinery in motion to compel the Attorney-General to initiate the action. Thus, we have Matter of Debs (158 US 564, supra) revived after some eight decades of interment. All that remains, it would appear, is to resuscitate the Danbury Hatter’s case.3
*327Special Term has not only disregarded decades of evolving labor law, but also a very recent and most pertinent statute enacted by Congress: the Health Care Amendments to the National Labor Relations Act. By that statute, Congress has pre-empted Federal jurisdiction over the nursing home industry. As attested to by the congressional debates, it also gave the right to strike to employees of privately owned and operated health care facilities. Any doubts as to the congressional intent are dispelled by the appellants’ copious quotations from the congressional debates. Not without interest are the remarks of then Congressman Gerald Ford, who, in support of the bill, stated:
“The health industry is clearly within the flow of interstate commerce.
“The National Labor Relations Board so held when it successively exercised jurisdiction over private proprietary hospitals, over private proprietary nursing homes, and over nonprofit nursing homes.
“The Supreme Court so held when in Maryland against Wirtz it sustained the power and authority of Congress to bring hospital employees under the 1966 amendments to the Fair Labor Standards Act.
“And Congress so held when, from 1964 to 1972, it brought nonprofit hospitals under the coverage of a series of Federal Laws—from the Equal Employment Opportunity Act to the 1972 amendments to social security, Medicare and Medicaid programs.”4
That Federal pre-emption was intended is evident from then Senator Mondale’s efforts to exempt Minnesota from the statute, for that State had legislation affecting the industry. In commenting upon the rejection of Ms amendment, the Senator from Minnesota stated: “Unfortunately, S. 3023 will preempt the Minnesota Charitable Hospitals Act. While I fully support S. 3023, I do so reluctantly. While I believe that it is imperative that we extend National Labor Relations Act coverage to health care industries, it is unfortunate that we do so at the expense of preempting an effective and progressive labor relations measure in the State of Minnesota.”5
The Department of Health of the State of New York itself *328recognized that prior State law had been superseded by the new legislation for, in its Memorandum 75-78, it stated:
"As of August 1, 1974, all non-profit health facilities have been covered by the provisions of the National Labor Relations Act, and prior state law became inoperative. The right to strike, to organize and to bargain collectively are now guaranteed by the Act. Federal policy is clear: health facilities and their employees are expected to negotiate, with mediation as a last resort. The binding arbitration provisions of state law are gone. Collective bargaining, just as in other industries, is the standard procedure.”
The basic concept of the statute follows that of several other statutes designed to prevent strikes in industries affected with a public interest, or in which disruption would have a serious impact on national security, or on the economy. A "cooling-off” period is prescribed during which the Union is barred from striking. There is thus provided an appreciable period of time within which the employer can make other arrangements. As noted by Congressman Thompson in the course of the debates: "There are built into this legislation sufficient mandatory notices, mandatory mediation, and mandatory 10 day strike period, so that there is a period of at least 3 months between the termination of a contract and a renewal of that contract before it is posssible that there could be a hospital strike” (120 Cong Rec H4588 [Daily Ed, May 30, 1974]).
Both Special Term and the Attorney-General invoke the potential threat to the welfare of the patients: the concept repeatedly employed is often expressed as "transfer shock”. Nowhere, however, in the Attorney-General’s presentation is there any reference to the Commissioner of Health’s efforts, if any, to mediate the dispute or to call upon the State Board of Mediation to use its good offices. Confronted with the Association’s ukase that it would not honor the contract, apparently the Commissioner of Health and the Attorney-General determined that their sole recourse was to turn back the clock.
This court, in Uzzillia v Commissioner of Health of State of N.Y. (47 AD2d 492), was confronted with the threatened consequences of so-called "transfer shock” as justification for noninspection or noninterference. We there noted (p 499): "One method, of course, is providing the patients with reasonable notice when closing down a home in which the patients have long resided.”
Another and more efficacious alternative to avoid such *329consequence is simply to have all parties honor their contractual obligations as well as to comply with public health codes and regulations.
The emergency, if, indeed, one exists, was contrived. The problem was several months in the making. The employers, having determined that they would not honor the contract, apparently made no provisions whatsoever for providing alternative care for their patients. In essence, what has occurred is that the State of New York, by its Commissioner of Health and Attorney-General—and possibly aided and abetted by the Union—has been maneuvered and euchred into acting as intermediary in a synthetic crisis. The purpose is to pressure the State into increasing Medicare and Medicaid benefits; presumably, if successful, the employers would then honor their contractual obligations and make the payments into the welfare fund.
Central to the conclusion by the majority of my brethren to affirm, is the view that Congress, not having expressly preempted jurisdiction, State courts, under the police power, have "residual power” to act, the subject matter being "peripheral” or "deeply rooted in local feeling and responsibility”, citing San Diego Unions v Garmon (359 US 236). In addition to Garmon, as authority that State jurisdiction attaches and, hence, affirmance lies, there are cited National League of Cities v Usery (426 US 833) and the Harvard Law Review article by Professor Archibald Cox, entitled Labor Law Preemption Revisited (85 Harv L Rev 1337).
Garmon (supra) had its genesis in the efforts of a union to compel an employer to enter into a so-called "sweetheart contract”. The Garmon opinion cited was written the second time that case came before the Supreme Court of the United States. Previously (in 353 US 26) the Supreme Court had reversed the California Supreme Court, which had affirmed an award of both injunctive relief and damages. The Supreme Court of the United States, on its first review of Garmon, struck the injunction and remanded the case to the California Supreme Court solely on the question of the damages that had been awarded. Thereafter, the California Supreme Court reaffirmed the damages granted. On Garmon’s second round, the Supreme Court of the United States reversed. The basis for the reversal, and the principal holding there, is that although the lines of demarcation between Federal and State jurisdiction are ill-defined, where Congress has not explicitly rejected *330jurisdiction, it does not necessarily fall to the States. Prior to any real distillation of Garmon and its value as a universal rule, it must be understood that there was no proceeding there for certification or any unfair labor charge before the National Labor Relations Board (NLRB) brought by either the employer or the union. Furthermore, Garmon involved picketing and not a strike. The majority’s language relating to paramount jurisdiction of the NLRB is from Mr. Justice Frankfurter’s opinion. However, Mr. Justice Harlan wrote a concurring opinion, joined in by Justices Clark, Whittaker and Stewart, which would have conferred greater powers upon the States in these labor disputes.
The discussion of Garmon and its many progeny revolves about the jurisdiction of the NLRB. Those cases involved issues of union recognition, appropriate collective bargaining units, etc. At bar, the union and the employers have had collective bargaining contracts for many years. There is no question of union recognition or of designating an appropriate bargaining unit. In fact, there is an NLRB proceeding pending. A complaint of an unfair labor practice has been issued.6
National League of Cities v Usery (426 US 833, supra) has no applicability. That case did not involve a labor dispute but, rather, whether Congress could expand the Fair Labor Standards Act to include State or municipal employees. There the State was in the relationship of employer vis-á-vis employee. The reference in National League of Cities by the Supreme Court to the States’ obligations and powers to provide such essential services as police protection, fire protéction, etc., all relate to the municipality as the direct employer of the policemen, firemen, etc. Apart from it not being a "labor law case”, the same conclusion would not have been reached had the sanitary services been provided by private employers. In fact-—assuming interstate commerce—private cartmen and sanitation employees are subject to the Fair Labor Standards minimum wage law. There is no question but that Congress— or the State—-can legislate minimum wages, hours, etc., for persons engaged in health-related occupations where performed by the private sector; jurisdiction, Federal or State, depends upon whether' the commerce is interstate or intrastate.
*331It is significant to note the language virtually at the beginning of Professor Cox’s law review article. Speaking of section 7 of the National Labor Relations Act, after noting that section 7 guaranteed freedom to bargain collectively, he states (citing Hill v Florida, 325 US 538), that it is directed "against state law as well as employer interference” (85 Harv L Rev 1337, 1340). The article then continues (p 1340): "Thereafter it was only a short and logical step to rule that state law cannot be used to restrict employees’ exercise of the right to engage in 'concerted activities.’ The guarantee applies to nearly all peaceful primary strikes and picketing in support of normal collective-bargaining objectives19 even when they occur in a dispute threatening to cut off essential public services.zo" (Emphasis supplied.) The following eases were cited in the footnotes: "19) International Union, UAW v O'Brien, 339 US 454 (1950). 20 Street Employees Division 1287 v Missouri, 374 US 74 (1963); Street Employees Division 998 v Wisconsin Employment Relations Bd.s 340 US 383 (1951).”
Professor Cox’s discussion of Garmon places it in its proper context (p 1349): "In Garmon the Court temporarily escaped the dilemma by subdividing the field of union activities neither protected against employer and state interference by section 7 nor prohibited by section 8(b). Into one subcategory it placed activities which are obviously neither protected nor prohibited. As to these, the Court reserved opinion, thus ostensibly ducking the truly fundamental question. Where the activities are 'arguably’ protected by section 7 or 'arguably’ prohibited by section 8(b), the Court held, only the NLRB may make the initial determination whether the activity is protected, prohibited, or in the gap left without regulation by federal law. From this premise, the Court went on to rule that no other tribunal could deal with arguably protected or prohibited activities by way of either injunction, or damages”.
The entire question of pre-emption has no applicability to the instant appeal. The defendant union has observed all of the statutory prerequisites as to notice, the cooling-off period, etc. There is no question but that the collective bargaining agreement does not bar a strike for the employers’ failure to make the payments into the welfare fund. The collective bargaining agreement explicitly so provides. Thus the language of labor law cases involving illegal strikes is irrelevant, for this union is not bound by any no-strike clause. As previously noted, there is no question here of union recogni*332tion or of a union imposing a contract upon a reluctant employer and unwilling emloyees, as obtained in Garmon.
The majority stresses the doctrine of Federal pre-emption as determinative of the issue at bar, citing, inter alia, Automobile Workers v Wisconsin Bd. (336 US 245), United Workers v Laburnum Corp. (347 US 656) and Taggart v Weinacker’s, Inc. (397 US 223). Automobile Workers involved an injunction to restrain a union from calling meetings during working hours, thereby interfering with production. The State of Wisconsin, by statute, had expressly prohibited such conduct but, with equal specificity provided that it was perfectly lawful for the union to call a strike and for the employees to walk out. Obviously, it was directed against "slow downs” or "sit-ins”, but not against strikes. United Workers held that, under the Labor Management Relations Act, the States were not deprived of jurisdiction in ordinary tort actions for damages, such as in coercion. There the union officials had threatened physical violence against officers of a construction company. Significantly, only damages were awarded; no injunction was issued. Taggart, a Per Curiam opinion, is of no import, for, after stating that the controversy was moot, the Supreme Court acknowledged that it had erred in granting the petition for a writ of certiorari. In any event, the issue there was resolved on the basis of the sidewalk being so narrow—"4 feet to 5.5 feet wide”—that the picketing obstructed customers from entering the store premises. Northern States Power Co. v Minnesota (447 F2d 1143, affd 405 US 1035) did not involve a labor dispute; it held merely that Congress could pre-empt the field of regulating radioactive releases by nuclear power and, consequently, that the State of Minnesota was without authority to enforce its own regulations in that area.
Other judicial authorities cited in the majority’s opinion, I believe, are either distinguishable or inapplicable.
Arnold Co. v Carpenters (417 US 12) involved a proceeding by an employer to enjoin a union from violating a no-strike provision. The Supreme Court held that the NLRB did not have exclusive jurisdiction, but that the State court could enjoin the breach of a collective bargaining agreement containing a no-strike clause. At bar, the contract specifically allows the Union to strike if the employer fails to make the increased welfare fund payments.
Dowd Box Co. v Courtney (368 US 502) merely affirms the position that there may be concurrent Federal and State *333jurisdiction in an action to enforce a collective bargaining agreement.
In Boys Markets v Clerks Union (398 US 235) the Supreme Court held that the Norris-LaGuardia Act did not prohibit injunctive relief where the grievance in question was subject to adjustment and arbitration under a collective bargaining agreement and where, additionally, the employer was ready to proceed with arbitration at the time the injunction had been sought and obtained. Here, neither the Union nor the employer has sought arbitration; nor, for that matter, does it appear that the Commissioner of Health or the Attorney-General initiated any efforts for arbitration or mediation.
Steelworkers v United States (361 US 39) is inapplicable. Under section 208 of the Labor Management Relations Act, an injunction lies at the instance of the Federal Government since the strike affected an "entire industry or a substantial part thereof’. Furthermore, by the very terms of the statute, it had to be shown that it would "imperil the national health or safety”. Granted, a substantial number of patients are here involved; but neither an entire industry nor the national health is affected.
In citing Virginia Ry. v Federation (300 US 515), resort is had to an opinion rendered in March, 1937. I submit that the majority misconstrues that holding, for there the injunction was sustained against the employer, who was restrained from maintaining a company union and from negotiating with any representatives of employees other than their "true representatives.” The majority’s opinion has an extended quote from Virginian Railway. I suggest the quoted matter—apart from its presently dubious viability, some 40 years having elapsed— is best appreciated by noting the very preceding and concluding matter (p 552): "With the coercive influence of the company union ended, and in view of the interest of both parties in avoiding a strike, we cannot assume that negotiation, as required by the decree, will not result in agreement, or lead to successful mediation or arbitration, or that the attempt to secure one or another through the relief which the district court gave is not worth the effort.”
The matter immediately following the part quoted by the majority should also be included (pp 552-553): "The fact that Congress has indicated its purpose to make negotiation obligatory is in itself a declaration of public interest and policy which should be persuasive in inducing courts to give relief. It *334is for similar reasons that courts, which traditionally have refused to compel performance of a contract to submit to arbitration, Tobey v. Bristol, supra, enforce statutes commanding performance of arbitration agreements. Red Cross Line v. Atlantic Fruit Co., 264 U.S. 109, 119, 121; Marine Transit Corp. v. Dreyfus, 284 U.S. 263, 278.”
In affirming, we would not be simply maintaining the status quo. What is achieved—abiding the trial—is to compel the union members to continue working under superseded benefits and to do so despite the employers’ pledged, contractual obligations.
If Special Term had dealt with the problem so as to maintain the status quo, it would have also enjoined the employers, compelling them to make the contractually mandated payments into the welfare fund, pendente lite. If that had been done, it could be more cogently urged that, in affirming, the status quo would be maintained. If the argument is advanced that the employers were not before the court, they might have been added as parties and the injunction made contingent upon payment into an escrow or trust fund. In fact, the very agreement couples the right to strike with the requirement that an employer "who becomes delinquent”, "shall be required to post bond to secure future payments.”7
Congressional power over labor relations is, of course, derived from its constitutional authority to regulate interstate commerce. Absent from the majority’s opinion are any real considerations of the Norris-LaGuardia Act, the Wagner Act, and the subsequent modifications by the National Labor Relations Act and the Taft-Hartley Act. None of these statutes, in my opinion, barred the Union and the employer from entering into a collective bargaining agreement. Apart from the constitutional prohibitions, both Federal and State, against impairing obligations under a contract, a collective bargaining agreement is entitled to no lesser "tender solicitude” or greater "benign neglect” than is any other contract.
It is not necessary for the court to enter into the maze where Federal jurisdiction ends in response to local considerations, or where the State may intercede, for, under the facts, an injunction does not lie either under Federal or State law.
In sum, assuming, arguendo, that State jurisdiction attaches under Garmon, there is here present a "labor dispute” as *335defined by article 20 of the Labor Law—the Little Wagner Act —and, absent violence, no injunction may be issued. Additionally, the reserve power of the State, under the Tenth Amendment, has no applicability, for the NLRB has assumed jurisdiction by entertaining an unfair labor practice charge.
Special Term’s citation as authority for granting the injunctive relief is Matter of Bennett v Merritt (173 Misc 355, affd 261 App Div 824, affd 286 NY 647, supra). That case involved an application by the Attorney-General directed against a County Court Judge who, after a trial, sentenced a defendant to a prison term and then suspended sentence. The common-law powers of the Attorney-General there discussed have no relevancy whatever to the Attorney-General’s power to intervene in a labor dispute.
The contract at bar expressly excludes the dispute at hand from the "no-strike” clause applicable to other provisions of the contract. There is neither constitutional nor statutory prohibition against the Union striking; nor is there any contractual provision barring the Union from exercising such collective bargaining rights.
Assuming, arguendo, that State jurisdiction lies, there is present a "labor dispute” under article 20 of the Labor Law— the Little Wagner Act—and, without violence, no injunction should have been issued. Thus, Special Term was without jurisdiction, either under State or Federal law, to have granted a preliminary injunction. Accordingly, I vote to reverse the order of Special Term granting the preliminary injunction and to dismiss the complaint.
In concluding, it is well to recall the dedication to Mr. Justice Brandéis by Frankfurter and Greene in their seminal text, The Labor Injunction (New York, McMillan Co., 1930), which had a profound influence on subsequent legislation limiting judicial intervention in labor disputes: "To Mr. Justice Brandéis for whom law is not a system of artiñeial reason, but the application of ethical ideals with freedom at the core. ”
Damiani and Rabin, JJ., concur with Hopkins, Acting P. J.; Hawkins, J., dissents and votes to reverse the order insofar as it is appealed from, deny plaintiff’s motion for a preliminary injunction and grant appellants’ cross motion to vacate the temporary restraining order and to dismiss the complaint, with an opinion, in which Shapiro, J., concurs.
Order of the Supreme Court, Suffolk County, entered May *33624, 1976, affirmed insofar as appealed from, without costs or disbursments.

. See Frankfurter and Greene, The Labor Injunction chapter 1, for the "Early Use of the Injunction” (pp 17-24).


. Eugene V. Debs, who entered jail a so-called "pure trade unionist”, i.e., nonpolitical and concerned only with union recognition, terms and conditions of employment, *326etc., emerged as a full-blown radical who later was several times the Socialist Party candidate for president. (The Bending Cross, Ray Ginger, Rutgers University Press, 1940.) See, also, Labor in America, by Professor Foster Rhea Dulles (Crowell Co., New York, 1966), who states (p 179): "Debs had become convinced while in jail that the cause of labor was hopeless under capitalism.”


. Loewe v Lawlor, 208 US 274.


.120 Cong Rec 4589, 4590 (Daily Ed, May 30, 1974).


.120 Cong Rec S6991 (Daily Ed, May 2,1974).


. The NLRB, on January 28, 1977, sustained the charge that the employers had engaged in unfair labor practices. The employers were directed to "cease and desist from their unfair labor practices” and to take other affirmative action.


. Section 22 of the collective bargaining agreement.